 

SECOND AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE

 

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Second
Amendment”), is made as of March 21, 2014, by and among, (i) ARC Hospitality
Baltimore, LLC, ARC Hospitality Providence, LLC, ARC Hospitality Stratford, LLC,
and ARC Hospitality GA Tech, LLC, each a Delaware limited liability company
(collectively, “Purchaser”), and (ii) HFP Hotel Owner II, LLC, a Delaware
limited liability company (“HFP Seller”), CSB Stratford; LLC, a Delaware limited
liability company (“CSB Seller”), and CC Technology Square, LLC; a Delaware
limited liability company (“CC Technology Seller” and together with HFP Seller
and CSB Seller individually and collectively, “Seller”).

 

WHEREAS, Purchaser and Seller entered into that certain Agreement for Purchase
and Sale, dated January 30, 2014, as amended by that certain First Amendment to
Agreement for Purchase and Sale dated March 11, 2014 (collectively, the
“Agreement”), with regard to the Hotels, more particularly described in the
Agreement. Purchaser and Seller wish to further amend the Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Section 2.2.1. Section 2.2.1 is hereby amended by replacing the words “One
Hundred Two Million and 00/100 Dollars ($102,000,000.00)” with “One Hundred One
Million, Five Hundred Thousand and 00/100 Dollars ($101,500,000.00)”.

 

2.Section 2.2.2(b). Section 2.2.2(b) is hereby replaced in its entirety with the
following: “The balance of the Purchase Price, less Three Million, Five Hundred
Thousand and 00/100 Dollars ($3,500,000.00), shall be paid by Purchaser’s
execution of a promissory note in the form attached hereto as Exhibit F (the
“Promissory Note”). The purchaser has the right to further increase the amount
of the Promissory Note at closing, but not to exceed One Million, Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00), with such additional amount to be
funded by Seller in cash at Closing.”

 

3.Section 2.2.2(d). Section 2.2.2(d) is hereby amended by replacing the words
“One Million Dollars ($1,000,000.00)” with “Five Hundred Thousand and 00/100
Dollars ($500,000.00)”.

 

4.Section 5.8. The penultimate sentence of Section 5.8 is hereby replaced with
the following: “All such upgrades and improvements shall be performed by
Purchaser at its own cost after Closing. Manager shall at Closing enter into a
loan (the “PIP Loan”) with Purchaser to provide One Million, Seven Hundred and
Seventy-Five Thousand Dollars ($1,775,000) in cash. The PIP Loan will be in the
form attached hereto as Exhibit H.”

 

 

 

 

5.Schedule 2.3. Schedule 2.3 to the Agreement is hereby replaced with Attachment
1 to this Second Amendment.



 

6.Exhibit F. Exhibit F to the Agreement is hereby replaced with Attachment 2 to
this Second Amendment.

 

7.Exhibit H. A new Exhibit H shall be added to the Agreement, in the form
appended to this Second Amendment as Attachment 3.

 

8.Miscellaneous. The Recitals of this Second Amendment are hereby incorporated
in and made a part of this Second Amendment by reference. Except as expressly
modified hereby, the terms of the Agreement shall remain in full force and
effect as written. If there shall be any conflict or inconsistency between the
terms and conditions of this Second Amendment and those of the Agreement, the
terms and conditions of this Second Amendment shall control. Any capitalized
term used in this Second Amendment and not otherwise defined herein shall have
the meaning ascribed to such term in the Agreement. This Second Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
This Second Amendment shall be governed by and construed in accordance with the
laws of the State of New York.

 

Signatures appear on following pages.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

  SELLER:       HFP Hotel Owner II, LLC         By: Hotel Four Pack, LLC, its
Managing Member         By: Barceló Crestline Corporation, its Managing Member  
      By: /s/ James A. Carroll   Name: James A. Carroll   Its: President        
CSB Stratford, LLC         By: CCC Stratford LLC         By: /s/ James A.
Carroll   Name: James A. Carroll   Its: President         CC Technology Square,
LLC       By: /s/ James A. Carroll   Name: James A. Carroll   Its: President

 

[Signatures continue on the next page]

 

Signature Page-1

 

 

PURCHASER:

 

  ARC HOSPITALITY BALTIMORE, LLC         By: American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware limited partnership, its sole member    
    By: American Realty Capital Hospitality Trust, Inc., a Maryland corporation,
its general partner         By:   /s/ Jesse C. Galloway   Name:  Jesse C.
Galloway   Title:  Authorized Signatory         ARC HOSPITALITY PROVIDENCE, LLC
        By: American Realty Capital Hospitality Operating Partnership, L.P., a
Delaware limited partnership, its sole member         By: American Realty
Capital Hospitality Trust, Inc., a Maryland corporation, its general partner    
    By:   /s/ Jesse C. Galloway   Name:  Jesse C. Galloway   Title:  Authorized
Signatory         ARC HOSPITALITY STRATFORD, LLC         By: American Realty
Capital Hospitality Operating Partnership, L.P., a Delaware limited partnership,
its sole member         By: American Realty Capital Hospitality Trust, Inc., a
Maryland corporation, its general partner         By:   /s/ Jesse C. Galloway  
Name:  Jesse C. Galloway   Title:  Authorized Signatory

 

Signature Page-2

 

 

  ARC HOSPITALITY GA TECH, LLC         By: American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware limited partnership, its sole member    
    By: American Realty Capital Hospitality Trust, Inc., a Maryland corporation,
its general partner         By:   /s/ Jesse C. Galloway   Name:  Jesse C.
Galloway   Title:  Authorized Signatory

 

[End of signatures]

 

Signature Page-3

 

 

Attachment 1

 

Schedule 2.3

 

Purchase Price Allocation

 

(see attached)

 

 

 

 

Attachment 2

 

Exhibit F

 

Form of Promissory Note

 

(see attached)

 

 

 

 

Attachment 3

 

Exhibit H

 

Form of PIP Loan

 

(see attached)

 

 

 

